Citation Nr: 0722822	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for status post 
intracranial hemorrhage with moderate general decline in 
cognitive functioning, currently evaluated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986 and also from September 1987 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

Of record are statements received in March and June of 2003 
from a private physician, Mr. M.H., M.D., stating that the 
veteran would be temporarily incapacitated and unable to 
perform any job duties due to the nature of her condition.  
In February 2005, the RO sent the veteran a letter requesting 
more evidence on this matter and noting that she may be 
eligible for a temporary 100 percent disability rating for 
the time she was unable to work due to her service-connected 
disability.  The RO has not made a decision on this issue.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that an increased rating, above 30 
percent, is warranted for her service-connected status post 
intracranial hemorrhage with moderate general decline in 
cognitive functioning.  

The veteran was last given a VA examination in May 2003, 
before the August 2003 brain surgery.  A September 2003 
medical report from a private physician, Dr. M.K., stated 
that the veteran had 2 to 3 spells where she had some speech 
difficulty, and that she then had surgery of the brain.  He 
further explained that after the surgery the veteran had 
"recovered nicely now.  She has no deficits."  There is no 
medical evidence of record documenting the veteran's 
condition after 2003.  Based on the complete lack of medical 
evidence detailing the severity of the veteran's service-
connected disability over the last 4 years, a new examination 
is warranted.

The veteran was scheduled for a VA examination after her 
brain surgery; however, she failed to report for that March 
2005 examination.  The record lacks sufficient medical 
evidence to properly address the claim for increase.   

The veteran should be contacted and given the opportunity to 
appear for another examination, and should also be notified 
of the consequences of a failure to appear.  The Board notes 
that in a March 2005 letter the veteran was erroneously 
informed that "[f]ailure to attend your examination and/or 
canceling your examination without informing the Department 
of Veterans Affairs will result in a rating of your claim 
based on evidence already submitted for our consideration."  
This statement, while true for claims of service connection, 
is inaccurate regarding claims for increased ratings.  
38 C.F.R. § 3.655 provides that a claim for an increased 
rating will be denied when entitlement to an increase cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination.  

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both), which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b), her claim for 
increase shall result in a denial in the event she fails to 
report for the scheduled VA examination(s).

The veteran's service-connected status post intracranial 
hemorrhage with moderate general decline in cognitive 
functioning is currently evaluated as a psychological 
disorder.  The medical evidence of record also shows that she 
has occasional speech abnormalities, frothing in the mouth, 
left facial dysesthesias, and transient left body weakness.  
Therefore, the veteran should be given examination(s) by the 
appropriate specialist(s) so as to determine the severity, 
and existence, of all of the symptoms of her disability; not 
just the psychological symptoms.  

Additionally, the record contains no reports of medical 
treatment for the veteran's service-connected disability 
since 2003.  Records of recent treatment for her disability 
may contain information critical in this appeal.

In a February 2005 statement signed by the veteran, she 
requested both a travel Board hearing and a hearing before 
the Board in Washington D.C.  The record shows that in 
September 2005 the veteran requested to cancel her personal 
hearing, the RO took this to mean that she was cancelling her 
recently scheduled Decision Review Officer hearing.  In a 
December 2005 statement signed by the veteran, she requests 
to withdraw her request for a travel Board hearing and to 
have her appeal sent to the Board; she did not specifically 
address her previous request for a hearing in front of the 
Board in Washington D.C.  The veteran's desire for a personal 
hearing is unclear and should be clarified. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements apply to all five elements of a service 
connection claim.  The veteran was not given proper notice of 
all these elements, and the RO should take this opportunity 
to properly notify the veteran.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the VCAA, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and 
interpretative precedent Court decisions.  
The veteran and his representative should 
have the opportunity to respond.

2.  The RO should request that the veteran 
clarify her request for a personal 
hearing.  An appropriate amount of time 
for response should be allowed.

3.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment she received since 2003 
for her service-connected status post 
intracranial hemorrhage with moderate 
general decline in cognitive functioning.  
The RO should, to the extent possible, 
obtain copies of all treatment records 
(those not already in the claims folder) 
from the identified sources.  

4.  The RO should schedule the veteran for 
examination(s) with the appropriate 
specialist(s) to determine the nature and 
severity of all the symptoms of her status 
post intracranial hemorrhage with moderate 
general decline in cognitive functioning.  
The claims folder must be sent to the 
examiner for review.  

The RO must ensure that the veteran is 
properly informed of the date, time, and 
location of her scheduled VA 
examination(s).  She must be specifically 
told that if she fails to report for the 
examination(s), her claim will be denied 
on that basis.

5.  The RO should then review the entire 
file, and readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The purposes of this remand are to ensure notice is complete, 
to assist the veteran with the development of her claim, and 
to provide her the opportunity to appear for an examination 
and a hearing.  She has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

